Citation Nr: 9912160	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a separate evaluation for an intercostal 
nerve injury due to rib resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Medical & 
Regional Office Center (MROC) in Sioux Falls, South Dakota.  
In October 1996, the Board remanded the case to the MROC for 
additional development with regard to the issues of 
entitlement to service connection for hypertension and 
entitlement to a separate evaluation for intercostal nerve 
injury due to rib resection.  Such development entailed 
having the MROC contact the veteran in writing in order to 
determine all non-VA medical providers who treated him for 
hypertension since his discharge from service.  This was 
effected by MROC personnel by means of November 1996 
correspondence mailed to him at his most recent address of 
record, to which he did not respond.  VA medical examinations 
followed in August 1998.  Following the issuance of a 
supplemental statement of the case in November 1998, the case 
was returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hypertension is not supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.

2.  The veteran's intercostal nerve injury due to rib 
resection is manifested by nerve involvement in the right 
flank area, which has already been considered in evaluating 
the veteran's residuals of a gunshot wound, involving Muscle 
Group XX.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A.  
§ 5107(a) (West 1991).

2.  A separate evaluation for an intercostal nerve injury due 
to rib resection would be in violation of the rule against 
pyramiding.  38 C.F.R. § 4.14 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, such as cardiovascular disease, may 
be presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  A compensable evaluation (10 
percent) for hypertension requires a diastolic reading that 
is predominantly 100 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, as in effect prior to and on January 
12, 1998; see 62 Fed. Reg. 65207-65244 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and the veteran still has such condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

The veteran claims that he currently suffers from 
hypertension as a result of his period of active duty 
service.  His primary theory is that his hypertension first 
became manifest to a compensable degree during the one-year 
presumptive period after service.  Therefore, he asserts that 
service connection is warranted on a presumptive basis under 
the provisions of 38 C.F.R. §§ 3.307 and 3.309.  However, 
hypertension is not identified by any medical professional in 
service or within one year of the veteran's discharge from 
service and competent medical evidence of a nexus between the 
veteran's currently diagnosed hypertension and his period of 
service is lacking.  Therefore, as the veteran has failed to 
prove this essential element, the Board must conclude that 
the claim for service connection for hypertension is not well 
grounded. 

Service medical records identify several elevated diastolic 
blood pressure readings during a period of hospital care in 
June 1969 for treatment of a gunshot wound sustained in 
combat.  The vast majority of inservice blood pressure 
readings, however, are within normal limits.  See 38 C.F.R. 
§ 4.104, Note following Diagnostic Code 7101 (1998).  At no 
time during service was a diagnosis of hypertension ever 
recorded.  At the time of the veteran's separation medical 
examination in August 1969, he specifically denied having or 
ever having had high blood pressure.  His blood pressure 
reading was 138/80; no pertinent diagnosis was rendered.  
Thus, no chronic disability of hypertension is shown to have 
been present during service.  Savage, supra.

The medical evidence developed postsevice fails to show the 
onset of hypertension to a compensable degree within the one-
year period following the veteran's discharge from service, 
nor is a continuity of relevant symptomatology shown.  A 
September 1969 VA hospitalization report includes a blood 
pressure reading of 120/80, without any diagnosis of 
hypertension.  In an addendum to his original claim of VA 
compensation filed in September 1969, he denied ever having 
had or having been treated for high blood pressure.  VA 
outpatient treatment reports dated from November 1969 to 
January 1993 also do not document any blood pressure readings 
with a diastolic reading of 100 or more during the one-year 
presumptive period.  For example, the veteran's blood 
pressure was noted to be 124/90 in November 1969 and 124/82 
in January 1970.  It was not until 1978, almost ten years 
after the veteran's separation from service, that he was 
shown to be hypertensive.  Moreover, none of these reports 
includes a medical opinion which relates the veteran's 
hypertension to service.  The absence of a nexus between the 
veteran's hypertension and service is also confirmed by an 
August 1998 examination report that the Board requested be 
undertaken by a cardiologist.  In the examiner's opinion, the 
most clearly documented onset of the veteran's essential 
hypertension was at the age of thirty-four years (i.e., in or 
about 1980, many years following the veteran's discharge from 
service).  Such examiner specifically found that the military 
onset of the veteran's hypertension could not be verified.

The Board has also considered written statements submitted by 
the veteran and his representative that his hypertension is 
related to service.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his representative possess the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of hypertension, their 
lay statements are of little probative value and cannot serve 
as a basis for granting service connection.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
hypertension, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded. 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.  Essentially, he 
needs competent medical evidence showing a nexus between his 
hypertension and his period of military service.

II.  Entitlement to a Separate 
Evaluation for Intercostal Nerve Injury 
Due to Rib Resection

In June 1969, the veteran sustained a gunshot wound to the 
right flank, with the projectile entering near the right side 
of the spine and exiting anteriorly in the right thorax area, 
resulting in muscle damage, rib resection and damage to the 
intercostal nerves.  As a result, a December 1969 rating 
decision granted service connection for residuals of a 
gunshot wound to the right flank and thorax, involving Muscle 
Groups II and XXI, with rib resection and intercostal injury.  
This injury was initially rated as 40 percent disabling, 
effective as of August 1969.  

In September 1993, the MROC found its December 1969 decision 
to be clearly and unmistakably erroneous in evaluating the 
veteran's residuals of a gunshot wound as one disability.  
Instead, the MROC assigned a 40 percent evaluation for 
residuals of a gunshot wound involving Muscle Groups II and 
XX; a 20 percent evaluation for residuals of a gunshot wound 
involving Muscle Group XXI; a 10 percent evaluation for 
partial rib resection of ribs 10, 11 and 12; and a 
noncompensable (zero percent) evaluation for residuals of a 
chest injury with multiple sutures of the right upper 
abdomen.  

The veteran appealed that decision, arguing that a separate 
evaluation for intercostal nerve injury due to rib resection 
was warranted.  The veteran also requested separate 
evaluations for residuals of a gunshot wound to Muscle Groups 
II and XX.  In an October 1996 decision, the Board remanded 
the issue concerning whether a separate evaluation was 
warranted for intercostal nerve injury due to rib resection, 
to include affording the veteran a neurological examination.  
The Board in October 1996 denied the veteran's claim of 
entitlement to separate evaluations for residuals of a 
gunshot wound involving Muscle Groups II and XX.  The veteran 
appealed that latter issue to the United States Court of 
Veterans Claims (Court).  In March 1998, the Court granted 
the parties' Joint Motion to Dismiss, whereby the Secretary 
of VA granted a separate 30 percent evaluation for Muscle 
Group II and a separate 40 percent evaluation for Muscle 
Group XX.  Therefore, the only issue currently before the 
Board is whether the veteran is entitled to a separate 
evaluation for an intercostal nerve injury due to rib 
resection.

The MROC has evaluated the veteran's residuals of a gunshot 
wound involving Muscle Group XX under Diagnostic Code 5320.  
Muscle Group XX involves the sacrospinalis (erector spinae 
and its prolongations in the thoracic and cervical regions), 
which provides postural support of the body, extension and 
lateral movements of the spine.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1998).  In evaluating this disability, 
the RO also considered other provisions which apply to the 
evaluation of muscle injuries.  For instance, when rating a 
disability from fragmentation or other wound injuries, 
attention is to be given first to the deeper structures 
injured, bones, joints, and nerves.  See 38 C.F.R. § 4.72 
(1998) (emphasis added).  The whole track of the missile 
should be envisaged in its passage through skin, muscle, and 
fascial planes.  Any bone or nerve involvement inevitably 
resulting from the course of the missile should be 
considered.  See 38 C.F.R. § 4.49 (1998) (emphasis added).  
The effects of bone or muscle loss, or muscle hernia, or 
lesion of a peripheral nerve, should also be considered.  See 
38 C.F.R. § 4.48 (1998) (emphasis added).  A muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely difference functions.  See 38 C.F.R. § 4.55(a) 
(1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, 6 Vet. App. at 261.  The critical element 
cited was "that none of the symptomatology for any one of 
those three conditions [was] duplicative of or overlapping 
with the symptomatology of the other two conditions."  Id. at 
262. 

In the instant case, the veteran claims that he is entitled 
to a separate evaluation for an intercostal nerve injury due 
to rib resection.  He maintains that the stomach muscle 
problems on the right side are manifested by weakness and 
spasm with pressure.  Pursuant to the Board's October 1996 
remand, the veteran was afforded a VA peripheral nerves 
examination in August 1998.  The veteran reported then a 
history of pain in the right flank and ribs as well as some 
stomach trouble.  He added, however, that most of these 
problems had resolved with age.  He reported spasms and a 
"knotting-up" of the right lateral abdomen with increased 
activity.  On examination, there was slight hypoesthesia 
along the right flank from below the nipple down to the area 
just above the pelvic rim affecting most of the right side of 
the abdomen and the right low back.  A ten-inch scar was 
located along the lower right back up to the flank on the 
right side, with only mild numbness present.  The abdomen 
showed no atrophy or fasciculations.  Abdominal reflexes were 
present on the left but absent on the right.  Beevor's sight 
was normal.  The diagnoses continued to be gunshot wound, 
right flank; mechanical low back pain; and partial rib 
resection of 10, 11 and 12 on the right.  The examiner stated 
that the examination was unremarkable except for the scar, 
the absence of right abdominal reflexes, and the hypoesthesia 
in the right flank.  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's complaints of right flank 
weakness with spasms have been previously considered in 
evaluating his residuals of a gunshot wound involving Muscle 
Group XX.  Therefore, the provisions against combining 
ratings for muscle injuries with those for peripheral nerve 
paralysis under 38 C.F.R. § 4.55(a) are applicable, as there 
is no "different" functioning not already contemplated by 
the rating currently assigned that would warrant additional 
compensation.  The rating currently assigned contemplates 
bone, joint and nerve involvement of the right flank.  Thus, 
compensation for neurologic disability in this area would be 
tantamount to "pyramiding," or employing the VA's Schedule 
for Rating Disabilities as a vehicle for compensating the 
veteran twice for the same symptomatology.  See 38 C.F.R. § 
4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The Board therefore finds that the preponderance of the 
evidence is against a separate evaluation for intercostal 
nerve injury due to rib resection.  The Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension is denied.

A separate evaluation for intercostal nerve injury due to rib 
resection is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

